                  Case 5:19-cv-00833-JLS-DFM Document 64 Filed 04/03/20 Page 1 of 11 Page ID #:7128



                       1        ELIZABETH STAGGS WILSON, Bar No. 183160
                                estaggs-wilson@littler.com
                       2        JAMES PAYER, Bar No. 292158
                                jpayer@littler.com
                       3        LITTLER MENDELSON, P.C.
                                633 West 5th Street, 63rd Floor
                       4        Los Angeles, CA 90071
                                Tel No.: 213.443.4300 / Fax No.: 213.443.4299
                       5
                                 MAGGY M. ATHANASIOUS, Bar No. 252137
                       6         mathanasious@littler.com
                                 JYOTI MITTAL, Bar No. 288084
                       7         jmittal@littler.com
                                 LITTLER MENDELSON, P.C.
                       8         2049 Century Park East, 5th Floor
                                 Los Angeles, CA 90067.3107
                       9         Tel No.: 310.553.0308 / Fax No.: 310.553.5583
                    10           Attorneys for Defendants
                                 KINDRED HEALTHCARE
                    11           OPERATING, LLC, KND DEVELOPMENT 52,
                                 L.L.C. d/b/a KND 52, L.L.C. (erroneously sued as
                    12           KND 52, L.L.C.), KND DEVELOPMENT 55,
                                 L.L.C. d/b/a KND 55, L.L.C. (erroneously sued as
                    13           KND 55, L.L.C.), THC-ORANGE COUNTY, LLC,
                                 BAYBERRY CARE CENTER, LLC and
                    14           FOOTHILL NURSING COMPANY
                                 PARTNERSHIP
                    15
                                                               UNITED STATES DISTRICT COURT
                    16
                                                        CENTRAL DISTRICT OF CALIFORNIA
                    17           MICHAEL KIRBY, LAURA                  Case No. 5:19-cv-00833 JLS(DFMx)
                    18
                                 KINGSTON, KEOSHA GATES,
                                 MARTHA PARRA, MICHELLE                ASSIGNED FOR ALL PURPOSES
                    19
                                 MARIE DICK, JEFFREY MONTES            TO JOSEPHINE L. STATON
                                 individually, and on behalf of other
                    20
                                 members of the general public         DEFENDANTS’ OBJECTIONS TO
                                 similarly situated,                   PLAINTIFFS’ EVIDENCE
                    21
                                                                       SUBMITTED IN SUPPORT OF
                                                  Plaintiffs,          PLAINTIFFS’ MOTION FOR
                    22
                                                                       ORDER (1) INVALIDATING
                                       v.                              PURPORTED SETTLEMENTS; (2)
                    23
                                                                       PROHIBITING DEFENDANTS
                                 KINDRED HEALTHCARE                    FROM EX PARTE
                    24
                                 OPERATING, LLC, a Delaware            COMMUNICATIONS WITH
                                 limited liability company; KND 52,    PUTATIVE CLASS MEMBERS RE
                    25
                                 L.L.C, a Delaware limited liability   CLAIMS; (3) ORDERING
                                 company; KND 55 L.L.C., a Delaware    DEFENDANTS TO SEND A
                    26
                                 limited liability company; THC-       CORRECTIVE NOTICE; AND (4)
                                 ORANGE COUNTY, L.L.C., a              REQUIRING DEFENDANTS TO
                    27
                                 California limited liability company; IDENTIFY THE CLASS MEMBERS
                                 Bayberry Care Center, L.L.C., a       WHO THEY HAVE CONTACTED
                    28
                                 Delaware limited liability company;
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107   4837-3735-9801.1 091140.1002
          310.553.0308
                  Case 5:19-cv-00833-JLS-DFM Document 64 Filed 04/03/20 Page 2 of 11 Page ID #:7129



                       1         Foothill Nursing Company Partnership,        RE: SETTLEMENT
                                 a California general partnership, and
                       2         DOES 1 through 10, inclusive,
                       3                                Defendants.
                       4

                       5

                       6                                                      Complaint Filed: May 12, 2017
                                                                              First Amended Complaint
                       7                                                             Filed: April 5, 2019
                                                                              (San Bernardino Superior Court)
                       8

                       9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                4837-3735-9801.1 091140.1002             2.
                  Case 5:19-cv-00833-JLS-DFM Document 64 Filed 04/03/20 Page 3 of 11 Page ID #:7130



                       1        TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
                       2                 Defendants Kindred Healthcare Operating, LLC, KND Development 52, LLC
                       3        d.b.a. KND 52, LLC, KND 55, LLC, THC-Orange County, LLC, Bayberry Care
                       4        Center, LLC, and Foothill Nursing Company Partnership (collectively, “Defendants”)
                       5        hereby submit the following evidentiary objections to the evidence submitted in
                       6        support of Plaintiffs Michael Kirby, Laura Kingston, Keosha Gates, Martha Parra,
                       7        Michelle Dick, and Jeffrey Montes’ (“collectively, Plaintiffs”) Plaintiffs’ Motion for
                       8        Order (1) Invalidating Purported Settlements; (2) Prohibiting Defendants From Ex
                       9        Parte Communications With Putative Class Members re Claims; (3) Ordering
                    10          Defendants To Send A Corrective Notice; and (4) Requiring Defendants to Identify
                    11          The Class Members Who They Have Contacted Re: Settlement.
                    12                          OBJECTIONS TO DECLARATION OF MELISSA GRANT
                    13                                              Objection No. 1
                    14                   Declaration of Melissa Grant, p. 1, ¶ 2, lines 16-21 & Exhibits A-E:
                    15                   “On or about the end of April 2018, Plaintiff learned from several class
                    16          members that Defendants have sent class members (who are current and former
                    17          employees) a purported “Settlement Agreement and Release” (“Agreement”), and
                    18          once signed, settlement checks. True and correct copies of these agreements and
                    19          accompanying communications are attached hereto as Exhibits A, B, C, D, and E.”
                    20                   Grounds for Objection:
                    21                   Hearsay. (Fed. R. Evid. 802). Speculative and lacks foundation and personal
                    22          knowledge. (Fed. R. Evid. 602). See Mireles v. Paragon Sys., Inc., No. 13CV122 L
                    23          BGS, 2014 WL 4409822, at *3 (S.D. Cal. Sept. 8, 2014) (“Further, evidentiary
                    24          materials that are speculative, provide a legal conclusion, or are irrelevant will not be
                    25          considered in deciding the present motion for class certification.”)          Plaintiffs’
                    26          counsel’s speculation about the settlement agreements lacks foundation. Failure to
                    27          authenticate writings. Fed. R. Evid. 901. Plaintiffs’ counsel did not sufficiently lay a
                    28          foundation or set forth any facts or personal knowledge or admissible, non-hearsay
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                4837-3735-9801.1 091140.1002              3.
                  Case 5:19-cv-00833-JLS-DFM Document 64 Filed 04/03/20 Page 4 of 11 Page ID #:7131



                       1        evidence upon which she can properly authenticate Exhibits A-E.
                       2                                             Objection No. 2
                       3                 Declaration of Melissa Grant, p. 1, ¶ 3, lines 22-26:
                       4                 “The misleading and confusing nature of these agreements has been confirmed
                       5        by the class members themselves, many of whom have told Plaintiff’s counsel that
                       6        they did not understand why they were receiving the checks or what the case and
                       7        settlement agreements were about, and that they felt pressured to accept them.”
                       8                 Grounds for Objection:
                       9                 Hearsay. (Fed. R. Evid. 802). Plaintiffs improperly rely on individuals’ out-of-
                    10          court statements to prove the truth of the matter asserted, i.e., class members did not
                    11          “understand why they were receiving the checks or what the case and settlement
                    12          agreements were about, and that they felt pressured to accept them.”
                    13                   Speculative and lacks foundation and personal knowledge. (Fed. R. Evid. 602).
                    14          See Mireles v. Paragon Sys., Inc., No. 13CV122 L BGS, 2014 WL 4409822, at *3
                    15          (S.D. Cal. Sept. 8, 2014) (“Further, evidentiary materials that are speculative, provide
                    16          a legal conclusion, or are irrelevant will not be considered in deciding the present
                    17          motion for class certification.”).     Plaintiffs’ counsel’s speculation regarding the
                    18          mindsets of the putative class members lacks foundation. Conclusory and Improper
                    19          Opinion, argumentative. (Fed. R. Evid. 701) Plaintiffs’ counsel’s representations or
                    20          opinions regarding the “misleading and confusing nature” of the settlement
                    21          agreements are irrelevant, conclusory, argumentative, and Plaintiffs’ counsel did not
                    22          sufficiently lay a foundation or set forth any facts or personal knowledge upon which
                    23          her conclusions lie.
                    24                                               Objection No. 3
                    25                   Declaration of Melissa Grant, p. 1, ¶ 3, lines 26-28:
                    26                   “Since Defendants’ misleading communications began, several putative class
                    27          members have reached out to Plaintiff’s attorneys because they were confused and did
                    28          not understand why they were receiving these checks.”
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                4837-3735-9801.1 091140.1002               4.
                  Case 5:19-cv-00833-JLS-DFM Document 64 Filed 04/03/20 Page 5 of 11 Page ID #:7132



                       1                 Grounds for Objection:
                       2                 Hearsay. (Fed. R. Evid. 802). Plaintiffs improperly rely on individuals’ out-of-
                       3        court statements to prove the truth of the matter asserted, i.e., class members “were
                       4        confused and did not understand why they were receiving these checks.”
                       5                 Speculative and lacks foundation and personal knowledge. (Fed. R. Evid. 602).
                       6        See Mireles v. Paragon Sys., Inc., No. 13CV122 L BGS, 2014 WL 4409822, at *3
                       7        (S.D. Cal. Sept. 8, 2014) (“Further, evidentiary materials that are speculative, provide
                       8        a legal conclusion, or are irrelevant will not be considered in deciding the present
                       9        motion for class certification.”). Plaintiffs’ counsel’s speculation as to the putative
                    10          class members mindsets lacks foundation.           Conclusory and Improper Opinion,
                    11          Argumentative. (Fed. R. Evid. 701) Plaintiffs’ counsel’s representations or opinions
                    12          regarding “misleading communications” and the mindset of the putative class
                    13          members are irrelevant, conclusory, argumentative, and Plaintiffs’ counsel did not
                    14          sufficiently lay a foundation or set forth any facts or personal knowledge upon which
                    15          her conclusions lie.
                    16                                                  Objection No. 4
                    17                   Declaration of Melissa Grant, p. 2, ¶ 3, lines 1-7:
                    18                   “Specifically, several class members have informed Plaintiff’s counsel that (1)
                    19          they felt pressured to accept the settlement because it came from their employer; (2)
                    20          they did not understand the claims being asserted in this case or what claims they
                    21          would be giving up if they accepted Defendants’ settlement offer; and (3) they did not
                    22          feel they had enough information to make an informed decision regarding the value of
                    23          the settlement, including that they could (and should) contact Plaintiff’s counsel.”
                    24                   Grounds for Objection:
                    25                   Hearsay. (Fed. R. Evid. 802). Plaintiffs improperly rely on individuals’ out-of-
                    26          court statements to prove the truth of the matter asserted, i.e., (1) the putative class
                    27          members “felt pressured to accept the settlement because it came from their employer;
                    28          (2) they did not understand the claims being asserted in this case or what claims they
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                4837-3735-9801.1 091140.1002               5.
                  Case 5:19-cv-00833-JLS-DFM Document 64 Filed 04/03/20 Page 6 of 11 Page ID #:7133



                       1        would be giving up if they accepted Defendants’ settlement offer; and (3) they did not
                       2        feel they had enough information to make an informed decision regarding the value of
                       3        the settlement, including that they could (and should) contact Plaintiff’s counsel.”
                       4                 Conclusory and Improper Opinion, Argumentative.          (Fed. R. Evid. 701)
                       5        Plaintiffs’ counsel’s representation and opinion that putative class members “should”
                       6        contact Plaintiffs’ counsel is argumentative and should be excluded.
                       7                    OBJECTIONS TO DECLARATION OF FRANCISCO GOMEZ1
                       8                                                   Objection No. 1
                       9                 Mr. Gomez improperly provided only an electronic signature for his
                    10          declaration, which was made under the penalty of perjury, without satisfying the
                    11          requirements of the Local Rules for the Central District of California rule 5-
                    12          4.3.4(a)(3).
                    13                                                     Objection No. 2
                    14                   Declaration of Francisco Gomez, pp. 1 at ¶ 6:
                    15                   “I felt pressured to sign the settlement papers because they came from my
                    16          employer, Kindred, and Kindred specifically instructed me to sign them and did so
                    17          several times.”
                    18                   Grounds for Objection:
                    19                   Hearsay. (Fed. R. Evid. 802). Kindred’s alleged instructions are an out-of-
                    20          court statement used to prove the truth of the matter asserted.
                    21                   Mr. Gomez’s several assertions regarding his understanding of who prepared
                    22          the settlement offer and the scope of the settlement, for example in ¶¶ 6 and 9, are
                    23          contradictory and should not be considered.
                    24                   Speculative and lacks foundation and personal knowledge. (Fed. R. Evid. 602).
                    25          See Mireles v. Paragon Sys., Inc., No. 13CV122 L BGS, 2014 WL 4409822, at *3
                    26          (S.D. Cal. Sept. 8, 2014) (“Further, evidentiary materials that are speculative, provide
                    27

                    28          1
                                    Exhibit G to the Declaration of Melissa Grant.
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                4837-3735-9801.1 091140.1002                         6.
                  Case 5:19-cv-00833-JLS-DFM Document 64 Filed 04/03/20 Page 7 of 11 Page ID #:7134



                       1        a legal conclusion, or are irrelevant will not be considered in deciding the present
                       2        motion for class certification.”) The witness’s speculation about who prepared the
                       3        settlement offer lacks foundation.
                       4                                                   Objection No. 3
                       5                 Declaration of Francisco Gomez, pp. 2 at ¶ 9:
                       6                 “I did not understand that the information in the settlement offer was prepared
                       7        by Kindred and was not neutral. I did not understand that Kindred wrote the
                       8        settlement offer in order to get me to settle my claims.”
                       9                 Grounds for Objection:
                    10                   Mr. Gomez’s several assertions regarding his understanding of who prepared
                    11          the settlement offer and the scope of the settlement, for example in ¶¶ 6 and 9, are
                    12          contradictory and should not be considered.
                    13                   Conclusory and Improper Opinion, Argumentative. (Fed. R. Evid. 701) Mr.
                    14          Gomez’s subjective assessment that the agreement “was not neutral” is not admissible
                    15          evidence.
                    16                         OBJECTIONS TO DECLARATION OF BARBARA LOPEZ2
                    17                                                     Objection No. 1
                    18                   Ms. Lopez improperly provided only an electronic signature for her declaration,
                    19          which was made under the penalty of perjury, without satisfying the requirements of
                    20          the Local Rules for the Central District of California rule 5-4.3.4(a)(3).
                    21                                                     Objection No. 2
                    22                   Declaration of Barbara Lopez, pp. 1 at ¶ 7:
                    23                   “I felt pressured to sign the settlement papers because they came from my
                    24          former employer, Kindred, and Kindred specifically instructed me to sign them and
                    25          did so several times.”
                    26

                    27

                    28          2
                                    Exhibit H to the Declaration of Melissa Grant.
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                4837-3735-9801.1 091140.1002                         7.
                  Case 5:19-cv-00833-JLS-DFM Document 64 Filed 04/03/20 Page 8 of 11 Page ID #:7135



                       1                 Grounds for Objection:
                       2                 Hearsay. (Fed. R. Evid. 802). Kindred’s alleged instructions are an out-of-
                       3        court statement used to prove the truth of the matter asserted.
                       4                 Ms. Lopez’s several assertions regarding her understanding of who prepared the
                       5        settlement offer and the scope of the settlement, for example in ¶¶ 7, 9, and 10, are
                       6        contradictory and should not be considered.
                       7                 Speculative and lacks foundation and personal knowledge. (Fed. R. Evid. 602).
                       8        See Mireles v. Paragon Sys., Inc., No. 13CV122 L BGS, 2014 WL 4409822, at *3
                       9        (S.D. Cal. Sept. 8, 2014) (“Further, evidentiary materials that are speculative, provide
                    10          a legal conclusion, or are irrelevant will not be considered in deciding the present
                    11          motion for class certification.”) The witness’s speculation about who prepared the
                    12          settlement offer lacks foundation.
                    13                                                 Objection No. 3
                    14                   Declaration of Barbara Lopez, pp. 2 at ¶¶ 9-10:
                    15                   “9.       I did not feel I had enough information to make an informed decision
                    16          regarding the value of the settlement, nor did I understand what claims Kindred was
                    17          trying to get me to settle.
                    18                   10.       I did not understand that the information in the settlement offer was
                    19          prepared by Kindred and was not neutral.”
                    20                   Grounds for Objection:
                    21                   Ms. Lopez’s several assertions regarding her understanding of who prepared the
                    22          settlement offer and the scope of the settlement, for example in ¶¶ 7, 9, and 10, are
                    23          contradictory and should not be considered.
                    24                   Conclusory and Improper Opinion, Argumentative. (Fed. R. Evid. 701). Ms.
                    25          Lopez’s subjective assessment that the agreement “was not neutral” is not admissible
                    26          evidence.
                    27

                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                4837-3735-9801.1 091140.1002                 8.
                  Case 5:19-cv-00833-JLS-DFM Document 64 Filed 04/03/20 Page 9 of 11 Page ID #:7136



                       1                     OBJECTIONS TO DECLARATION OF CELENA RAMIREZ3
                       2                                                   Objection No. 1
                       3                  Ms. Ramirez improperly provided only an electronic signature for her
                       4        declaration, which was made under the penalty of perjury, without satisfying the
                       5        requirements of the Local Rules for the Central District of California rule 5-
                       6        4.3.4(a)(3).
                       7                                                   Objection No. 2
                       8                  Declaration of Celena Ramirez, pp. 1 at ¶ 7:
                       9                  “I felt pressured to sign the settlement papers because they came from my
                    10          former employer, Kindred, and Kindred specifically instructed me to sign them and
                    11          did so several times.”
                    12                    Grounds for Objection:
                    13                    Hearsay. (Fed. R. Evid. 802). Kindred’s alleged instructions are an out-of-
                    14          court statement used to prove the truth of the matter asserted.
                    15                    Ms. Ramirez’s several assertions regarding her understanding of who prepared
                    16          the settlement offer and the scope of the settlement, for example in ¶¶ 7 and 10, are
                    17          contradictory and should not be considered.
                    18                    Speculative and lacks foundation and personal knowledge. (Fed. R. Evid. 602).
                    19          See Mireles v. Paragon Sys., Inc., No. 13CV122 L BGS, 2014 WL 4409822, at *3
                    20          (S.D. Cal. Sept. 8, 2014) (“Further, evidentiary materials that are speculative, provide
                    21          a legal conclusion, or are irrelevant will not be considered in deciding the present
                    22          motion for class certification.”) The witness’s speculation about who prepared the
                    23          settlement offer lacks foundation.
                    24                                                     Objection No. 3
                    25                    Declaration of Celena Ramirez, pp. 2 at ¶ 10:
                    26                    “I did not understand that the information in the settlement offer was prepared
                    27

                    28          3
                                    Exhibit I to the Declaration of Melissa Grant.
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                4837-3735-9801.1 091140.1002                         9.
                 Case 5:19-cv-00833-JLS-DFM Document 64 Filed 04/03/20 Page 10 of 11 Page ID #:7137



                       1        by Kindred and was not neutral. I did not understand that Kindred wrote the
                       2        settlement offer in order to get me to settle my claims.”
                       3                  Grounds for Objection:
                       4                  Ms. Ramirez’s several assertions regarding her understanding of who prepared
                       5        the settlement offer and the scope of the settlement, for example in ¶¶ 7 and 10, are
                       6        contradictory and should not be considered.
                       7                  Conclusory and Improper Opinion, Argumentative. (Fed. R. Evid. 701). Ms.
                       8        Ramirez’s subjective assessment that the agreement “was not neutral” is not
                       9        admissible evidence.
                    10                         OBJECTIONS TO DECLARATION OF JAIDY SANCHEZ 4
                    11                                                     Objection No. 1
                    12                    Declaration of Jaidy Sanchez, pp. 1 at ¶ 6:
                    13                    “I felt pressured to sign the settlement papers because they came from my
                    14          employer, Kindred, and Kindred specifically instructed me to sign them and did so
                    15          several times.”
                    16                    Grounds for Objection:
                    17                    Hearsay. (Fed. R. Evid. 802). Kindred’s alleged instructions are an out-of-
                    18          court statement used to prove the truth of the matter asserted.
                    19                    Ms. Sanchez’s several assertions regarding her understanding of who prepared
                    20          the settlement offer and the scope of the settlement, for example in ¶¶ 6 and 9, are
                    21          contradictory and should not be considered.
                    22                    Speculative and lacks foundation and personal knowledge. (Fed. R. Evid. 602).
                    23          See Mireles v. Paragon Sys., Inc., No. 13CV122 L BGS, 2014 WL 4409822, at *3
                    24          (S.D. Cal. Sept. 8, 2014) (“Further, evidentiary materials that are speculative, provide
                    25          a legal conclusion, or are irrelevant will not be considered in deciding the present
                    26          motion for class certification.”) The witness’s speculation about who prepared the
                    27

                    28          4
                                    Exhibit J to the Declaration of Melissa Grant.
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                4837-3735-9801.1 091140.1002                         10.
                 Case 5:19-cv-00833-JLS-DFM Document 64 Filed 04/03/20 Page 11 of 11 Page ID #:7138



                       1        settlement offer lacks foundation.
                       2                                             Objection No. 2
                       3                 Declaration of Jaidy Sanchez, pp. 2 at ¶ 9:
                       4                 “I did not understand that the information in the settlement offer was prepared
                       5        by Kindred and was not neutral. I did not understand that Kindred wrote the
                       6        settlement offer in order to get me to settle my claims.”
                       7                 Grounds for Objection:
                       8                 Ms. Sanchez’s several assertions regarding her understanding of who prepared
                       9        the settlement offer and the scope of the settlement, for example in ¶¶ 6 and 9, are
                    10          contradictory and should not be considered.
                    11                   Conclusory and Improper Opinion, Argumentative. (Fed. R. Evid. 701). Ms.
                    12          Sanchez’s subjective assessment that the agreement “was not neutral” is not
                    13          admissible evidence.
                    14
                                 Dated: April 3, 2020                           Respectfully Submitted,
                    15

                    16
                                                                                /s/ Elizabeth Staggs Wilson
                    17                                                          ELIZABETH STAGGS WILSON,
                                                                                MAGGY ATHANASIOUS
                    18                                                          JYOTI MITTAL
                                                                                JAMES PAYER
                    19                                                          LITTLER MENDELSON, P.C.
                                                                                Attorneys for Defendants
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                4837-3735-9801.1 091140.1002              11.
